COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-19-00810-CV
Trial Court Cause
Number:                    92497-I
Style:                     Richard Barroso
                           v State of Texas, TDCJ Ramsey One Unit Personnel
Date motion filed*:        October 8, 2021
Type of motion:            Motion for Rehearing
Party filing motion:
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________
                 The motion was filed after the Court’s plenary power had expired; thus, we dismiss it for want of
          jurisdiction.




Judge's signature: /s/ Sherry Radack
                          Acting individually         Acting for the Court

Panel consists of      Chief Justice Radack and Justices Landau and Countiss

Date: October 19, 2021